DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a notice of allowance on the merits on a request for continued examination of patent application 14/839597 attorney docket 20131684US1/24061.2720US2, filed 8/28/2015, with a priority date of 1/17/2014 from parent application 14/157927, now patent 9,129,842 assigned to Taiwan semiconductor.  Subsequent to the office action dated 11/13/2020, applicant has amended claims 1, 3, 6, 8, 23, 26, 32 and 33. Claims 1, 3, 5, 6, 8, 14, 17, 21-23 and 25-34 are pending and are considered below.

Response to Arguments
Applicant has amended the claims as noted above to overcome the §112b rejections of those claims.  Applicant has amended claims 1, 8 and 14 to overcome the potential obviousness rejection noted in the prior office action.  The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 3, 5, 6, 8, 14, 17, 21-23 and 25-34 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or make obvious the CMOS device of claims 1 8 or 14, wherein the source/drain silicide is a nickel silicide or nickel germanium silicide or nickel germanide and there is a difference of thickness greater than zero but less than 20A; and there is no amorphous SiGe on the p-type source drain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A BODNAR/Examiner, Art Unit 2893